Title: To George Washington from George Weedon, 18 September 1781
From: Weedon, George
To: Washington, George


                  
                     Dr Sir
                     Hubbard’s Heights 18 Sept. 1781
                  
                  I am honor’d with your Letter of 15th Inst. and take the earliest opportunity to offer my warmest congratulations to your Excellency on your safe return once more to your own Country—The greatest attention shall be paid to the small supply of Cartridges arrived in Camp last Night: previous to which the Troops in this Quarter had not two per Man, and am sorry to inform your Excellency that great part of the Men are badly Armed & worse equipt, there not being Cartouch Boxes for more than one third & I have no Artillery of any sort; On my taking the Command here five days ago made strict inquires into the supplies laid in for the support of the Troops, and found that so far from their being any Magazine of Grain or provisions of any sort in Store, there was not sufficient for two days support; part of the specific Tax of the County had been collected at a place called Burwell Mills.  On the Troops first assembling in this Quarter they removed part. & the remainders as I am informed fall into the Enemies Hands.  The first object that struck my attention on joining this Army was to circumscribe if possible the Enemies Foraging parties, for this purpose, formed a partizan Legion of 60 Horse & 400 Infantry under the command of Lt Col. Webb who marched three Nights ago, with Instructions to take as  near Gloucester Court House keeping strong patriots in his Front & Flanks till I could support Him with more Men which at that time was out of my power for want of Ammunition.  I last Night moved Col. Pages Regiment consisting of 400 Men with orders to throw himself within supporting distance & shall this Morning march the remainder of the Troops consisting of five small Regiments to a position Six Miles below this, till I gain a more perfect knowledge of the Country.  My greatest apprehensions are the Enemies throwing up a Body by water which may Land in our Rear, but every precaution & care shall be taken to gain Intelligence of their movements & shall conduct mine accordingly.
                  I have this moment recd Intelligence from Col. Webb that the Enemy two Nights past turned out of the Garrison at Gloster near 150 Negroes, all with the small pox on them;  The Cols. parties were Yesterday within four Miles of their Lines.  I have the honor to be with perfect esteem & Attachment Yr Excellencies most Hble 
                  
                     G. Weedon
                  
               